Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered January 23, 1996, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court erred in accepting his plea of guilty because his recitation of the factual basis of the crime to which he pleaded guilty was insufficient. We disagree (see, People v Lopez, 71 NY2d 662). The defendant admitted that he and others possessed a loaded, operable nine-millimeter pistol in a friend’s automobile (see, Penal Law § 265.02 [4]). The defendant received meaningful representation (see, People v Baldi, 54 NY2d 137). Finally, he received the sentence he bargained for (see, People v Kazepis, 101 AD2d 816). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.